Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to Amendment, filed 06/22/2022.
 	Claims 1-18 are pending in this application, claims 16-18 were added. This action is made Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gervais et al. (US Pat No. 8,069,053), in view of Arasaratnam et al. (US Pat No. 8,539,597), and further in view of Reybok et al. (US Pub No. 9,710,644).
As to claims 1, 10, Gervais teaches a computer-implemented method for managing data, wherein said method comprises:
parsing (i.e. retrieve primary information from the first original data source 1420A and supplemental information from the second original data source 1420B, col. 11, lines 53-64; two, related original data sources may be used to create a single data store, col. 12, lines 11-14) a first digital document (i.e. The information in the original data source ... people might provide insurance-related information from remote devices ... facsimile machines, email servers, and/or web browsers ... documents, including personal information, to the system 100 via postal mail or any other document delivery system, col. 3, line 40 to col. 4, line 2) and identifying a first component in said first digital document, determining a first attribute based on a context of the first digital document or of the first component (i.e. a person's name, home address, telephone number, credit card number, or Social Security number, col. 3, line 6-24; some PII and PHI values may need to be protected in order to comply with applicable governmental requirements, col. 4, lines 2-23) with respect to the first digital document  (i.e. The original data is automatically searched for potential personal information, col. 2, lines 28-34), allocating the first attribute to the first component and storing a first entry comprising a value of the first component and the first attribute in a storage unit (i.e. metadata data associated with the original data is analyzed to create an inventory of elements in the original data, col. 2, lines 44-55),
parsing (i.e. retrieve primary information from the first original data source 1420A and supplemental information from the second original data source 1420B, col. 11, lines 53-64; two, related original data sources may be used to create a single data store, col. 12, lines 11-14) a second digital document (i.e. people might provide insurance-related information from remote devices ... other document delivery system, col. 3, line 40 to col. 4, line 2), identifying a second component (i.e. a person's name, home address, telephone number, credit card number, or Social Security number, col. 3, line 6-24; some PII and PHI values may need to be protected in order to comply with applicable governmental requirements, col. 4, lines 2-23) in said second digital document (i.e. supplemental information from the second original data source 1420B, col. 11, lines 53-46), determining a second attribute based on a context of the second digital document or the second component with respect to the second digital document, allocating the second attribute to the second component and storing a second entry comprising a value of the second component and the second attribute in the storage unit (i.e. At 302, original data is retrieved from one or more original data sources ... At 304, the original data is "automatically" searched for potential personal information, col. 5, lines 55-62; By way of example only, the potential "personal information" searched for at 304 might represent potential PII values or potential PHI values. Note that other types of information in addition to, or instead of PII and PHI values may be similarly processed, col. 6, lines 22-34),
said first and second entries have a structure consisting of an Entry index (i.e. the original data source 400 table illustrates entries associated with actual insurance claims that have been submitted to an enterprise. The table defines a data source identifier 402, a name 404, a claim amount 406, a policy identifier 408, and a claim status 410, col. 7, lines 37-47), a component value, a component Class (i.e. credit card, Social Security Number, Telephone Number, Fig. 6) and one or more attributes (i.e. a user may simply provide a link, filename path, or pointer associated with the original data source and receive back a test data store with the potential personal information already removed, col. 9, lines 44-55), said Entry index is a unique value allowing to identify an entry among the others and said component Class is a component category (i.e. The table defines fields 602, 604, 606 for each of the entries that specify: a reference entry identifier 602, original information 604, and fictional replacement information 606, col. 9, lines 3-24);
conducting a correlation search (i.e. retrieve primary information from the first original data source 1420A and supplemental information from the second original data source 1420B, col. 11, lines 53-64; two, related original data sources may be used to create a single data store, col. 12, lines 11-14) between said first and second components using said first and second attributes (i.e. the data de-identification service engine 1450 may automatically replace potential personal information in the supplemental data with fictional data, wherein if a first value in the first original data source 1420A was replaced with a second value, then that same first value in the supplemental data (e.g., the second original data source 1420B) would also be replaced with that same second value, col. 11, line 65 to col. 12, line 10), and correlation search is conducted using only entries (i.e. the original data source 400 table illustrates entries associated with actual insurance claims that have been submitted to an enterprise. The table defines a data source identifier 402, a name 404, a claim amount 406, a policy identifier 408, and a claim status 410, col. 7, lines 37-47) stored in the storage unit, if the correlation has been found, generating a data reflecting the correlation (i.e. the data de-identification service engine 1450 may retrieve primary information from the first original data source 1420A and supplemental information from the second original data source 1420B. Based on the retrieved information, the data de-identification service engine 1450 creates "clean" versions (without personal information) as a first data store 1422A and a second data store 1422B, col. 11, lines 53-64).
Gervais implicitly teaches the term "Class" (a component Class) as potential PII values or potential PHI values, health plan account number, credit, debit, and bank account numbers, a Social Security number, a driver license number, a passport number, Personal Identification Number (PIN) value, password associated with a customer's account, a vehicle identifier, col. 6, lines 22-34).
Arasaratnam, in addition, specifically teaches this term (i.e. the hashing directive comprises a respective tag classifying said each data field as either a sensitive data field or a transactional data field, and a respective mode of hashing for each sensitive data field of the record, col. 1, lines 24-47).
It would have been obvious to one of ordinary skill of the art having the teaching of Gervais, Arasaratnam before the effective filing date of the claimed invention to modify the system of Gervais to include the limitations as taught by Arasaratnam. One of ordinary skill in the art would be motivated to make this combination in order to classify each data field as either a sensitive data field or a transactional data field, and a respective mode of hashing for each sensitive data field of the record in view of Arasaratnam (col. 1, lines 24-47), as doing so would give the added benefit of a hashing directive is selected from {X, R, T}, wherein "X" indicates that the data field is sensitive and that the data value of the data field needs to be redacted as taught by Arasaratnam (col. 7, lines 3-17).
Gervais implicitly teaches the term "correlation" (generating a data reflecting the correlation) as retrieve primary information from the first original data source 1420A and supplemental information from the second original data source 1420B. Based on the retrieved information, the data de-identification service engine 1450 creates "clean" versions (without personal information) as a first data store 1422A and a second data store 1422B, col. 11, lines 53-64.
Gervais, Arasaratnam do not explicitly state this term.
Reybok specifically teaches this term (i.e. compared to a hash or other identifier; in this manner, or using a similar procedure, a small subset of events in the database, filtered according to profile information (e.g., a group membership) can searched for correlation, col. 9, line 60 to col. 10, line 52).
It would have been obvious to one of ordinary skill of the art having the teaching of Gervais, Arasaratnam, Reybok before the effective filing date of the claimed invention to modify the system of Gervais, Arasaratnam to include the limitations as taught by Reybok. One of ordinary skill in the art would be motivated to make this combination in order to detect correlation between security events reported by similarly-situated entities in view of Reybok (col. 12, line 48 to col. 13, line 41), as doing so would give the added benefit of effectively pooling security event information from respective, diverse networks and filtering that information for relevance as taught by Reybok (col. 12, lines 33-47).

As to claims 2, 11, Gervais, as combined, teaches said method comprises parsing a third digital document, identifying both the first component and a third component into said third digital document, looking for a relation between said first and third components based n a context of said third components with respect to the third digital document, if the relation has been found, allocating the first attribute to the third component and storing a third entry comprising a value of the third component and the first attribute in the storage unit (i.e. (i.e. the potential "personal information" searched for at 304 might represent potential PII values or potential PHI values. Note that other types of information in addition to, or instead of PII and PHI values may be similarly processed. According to some embodiments, the potential personal information is associated with a name (e.g., of a person or company), a Social Security number, an address, a date of birth or death, a telephone number, or email address, col. 6, lines 22-34).

As per claim 3, Gervais, as combined, teaches the correlation is such that said
first and second components are linked to attributes with identical values (i.e. the data de-identification service engine 1450 may retrieve primary information from the first original data source 1420A and supplemental information from the second original data source 1420B. Based on the retrieved information, the data de-identification service engine 1450 creates "clean" versions (without personal information) as a first data store 1422A and a second data store 1422B, col. 11, lines 53-64).

As per claim 4, Gervais, as combined, teaches each of said attributes is a linked-attribute or a fixed attribute, and said storage unit stores said linked attribute and said fixed attribute (i.e. the original data source 400 table illustrates entries associated with actual insurance claims that have been submitted to an enterprise. The table defines a data source identifier 402, a name 404, a claim amount 406, a policy identifier 408, and a claim status 410, col. 7, lines 37-47);
wherein said second attribute points to said first component belonging to said first entry of the storage unit (i.e. a user may simply provide a link, filename path, or pointer associated with the original data source and receive back a test data store with the potential personal information already removed, col. 9, lines 44-55).

As per claim 5, Gervais, as combined, teaches the correlation search is conducted by comparing (i.e. the data de-identification service might automatically perform a character search within a field (e.g., to locate elements labeled as "First Name" or "Last Name"). Note that the system might examine a beginning of a field, an end of a field, and/or exclude, extract, and/or support "wild card" conditions associated with a field, col. 6, lines 22-34) the value of said first component with said second attributes (i.e. Metadata data and/or summary data associated with the original data is analyzed to create an inventory of elements in the original data at 704, and elements in the inventory are searched for potential personal information based on at least one character matching rule at 706, col. 9, lines 25-34).

As to claims 6, 12, Gervais, as combined, teaches wherein said method comprises parsing a fourth document, getting a new value of the first component from said fourth digital document and, checking that the new value is equal to the value of the first component stored in said first entry, in case of discrepancy, proposing to an administrator to update said first entry with the new value (i.e. the data de-identification service might receive a user preference from a user via a GUI display (e.g., he or she might select "always replace a credit card number with a randomly generate number" from the GUI display), and the automatic replacement may then be performed in accordance with the user preference, col. 8, lines 26-34).

As to claims 7, 13, Gervais, as combined, teaches said method comprises parsing a fourth digital document (i.e. the server can later retrieve updated original data from the data source ... so that the replaced fields and the replacement techniques remain consistent when the data is updated, col. 8, lines 13-25), getting a new value of the first component from said fourth digital document and, checking that the new value is equal to the value of the first component stored in said first entry, in case of discrepancy, automatically updating said first entry with the new value (i.e. the automatic replacement of original data with fictional data is based on a pre-defined user preference or default value, col. 8, lines 26-34).

As to claims 8, 14, Gervais, as combined, teaches the method comprises:
- allocating a first identifier including a first display value and a first link value to said first component, said first identifier being stored in said first entry (i.e. the data de-identification service might automatically perform a character search within a field (e.g., to locate elements labeled as "First Name" or "Last Name"). Note that the system might examine a beginning of a field, an end of a field, and/or exclude, extract, and/or support "wild card" conditions associated with a field, col. 6, lines 22-34),
- generating a new version of the first digital document (i.e. data "de-identification" may refer to, for example, data sanitization, data obfuscation, data masking, and/or other techniques wherein data and/or characters are replaced (e.g., modifying existing data so as to remove identifiable characteristics and render the data anonymous, while still maintaining the format and usefulness of the data), col. 5, lines 1-6) by replacing the value of said first component by the first identifier in the first digital document (i.e. By way of example, the rule might indicate that if data matches the character string format "nnn-nn-nnnn" then last six numeric digits should be replaced with the number "5" (e.g., to generate "nnn-55-5555"), col. 8, lines 35-41).

As per claim 9, Arasaratnam, as combined, teaches said first component is a sensitive data (i.e. the hashing directive comprises a respective tag classifying said each data field as either a sensitive data field or a transactional data field, and a respective mode of hashing for each sensitive data field of the record, col. 1, lines 24-47).

As per claim 15, Gervais, as combined, teaches the value of said first component is reachable in the storage unit through said first link value, wherein the storage unit is configured to use access rule for authorizing or denying a request initiated by a user and aiming at accessing the value of said first component stored in said first entry (i.e. As a result, an enterprise will generally attempt to restrict access to personal information in the original data source 120 to protect the privacy of the entities (e.g., customers) and reduce the likelihood of identity theft or other abuses, col. 4, lines 2-23).

As per claim 16, Arasaratnam, as combined, teaches the structure also comprises a Token that is a display value of an identifier allocated to the component stored in the structure (i.e. of a hashing directive is selected from {X, R, T}, wherein "X" indicates that the data field is sensitive and that the data value of the data field needs to be redacted, col. 7, lines 3-17).

As per claim 17, Gervais, as combined, teaches the structure also comprises a Uniform Resource identifier that is a link value of an identifier allocated to the component stored in the structure, and a Metadata (i.e. a user may simply provide a link, filename path, or pointer associated with the original data source and receive back a test data store with the potential personal information already removed, col. 9, lines 44-55).

As per claim 18, Reybok, as combined, teaches said correlation search is on a registered attribute relationship between individuals, group memberships, identity, and data origin, said data origin consisting of the group comprising county, company, and individual (i.e. compared to a hash or other identifier; in this manner, or using a similar procedure, a small subset of events in the database, filtered according to profile information (e.g., a group membership) can searched for correlation, col. 9, line 60 to col. 10, line 52).

Response to Arguments
Applicant's arguments with respect to claims 1-18 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRANDA LE whose telephone number is (571)272-4112.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/           Primary Examiner, Art Unit 2153